DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 3-7, 9-16 and 18-21 are pending and presented for examination. It is noted that the submitted Information Disclosure Statement merely provides the patented copy of the already applied DIamitrakopoulos reference.

Response to Arguments
Applicant’s remarks dated 27 January 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1, 3, 6, 7, 16 and 18 under 35 U.S.C> 103 over Macahdo in view of Muniz is MAINTAINED. As is the dependent rejection of claims 9-13 and 19-21 over the same in further view of Jones.
The rejection of claim 1, 3, 6, 7, 16 and 18 under 35 U.S.C. 103 over Denis in view of Muniz is MAINTAINED. As is the dependent rejection of claims 9-13 and 19-21 over the same in further view of Jones.
The rejection of claim 18 under 35 U.S.C. 103 over Muniz is MAINTAINED. As is the dependent rejection of claims 19 and 21 over Muniz in view of Jones.
The rejection of claims 1, 3-7, 13-15, 16 and 18 under 35 U.S.C. 103 over Dimitrakopoulos in view of Muniz is MAINTAINED. As is the dependent rejection of claims 9-13 and 19-21 over the same in further view of Jones.
en masse with respect to the primary references (as necessary).
The initial traversal is that “Muniz does not in fact disclose or reasonably suggest ‘performing a hydrogenation treatment on the at least two layers of graphene to induce formation of carbon-carbon covalent bonds between carbon atoms on different neighboring layers of the at least tow layers of graphene” (Remarks at 7, emphasis original). To support this contention, Applicants state that “the cited passage of Muniz is actually discussing the stability of the hydrogenation of graphene, and by analogy, is predicting the stability of theoretically predicted interlayer-bonded structures. Hence, Muniz is here considering what energy is required to break the interlay bonds between the graphite layers, and provides no disclosure or suggestion whatsoever concerning the method by which such interlayer bonds might be formed. In particular, Muniz provides no disclosure or suggestion at all that the hydrogenationof graphene could or would produce the formation of interlaye carbon-carbon covalent bonds . . . “ (Id., emphasis original). However, Muniz discloses that “covalent interlayer C-C bonds in twisted bilayer graphene . . . becomes possible by hydrogenation of the graphene layers” (Muniz at “Abstract”). Given this, one of ordinary skill in the art would understand that the application of hydrogenation is suggested if not explicitly taught by Muniz as being that which forms C-C bonds between neighbors. The temperature range is not directly tied to the discussion of stability, but that of both reversibility of hydrogenated graphene. This is equivalent to annealing as it controls the degree of hydrogenation remaining after such reaction to form the C-C bond and motivation for performing such has been discussed in the Office Action dated 28 July 2020 (hereinafter, “Previous Action at __”). Applicants are also drawn to the discussion of high temperature hydrogenation (075404-9 L col).
The traversal continues “Muniz is, therefore, concerned in the passages that follow with considering the conditions under which interlayer-bonded graphene structures might have their interlayer bonds broken apart, that is, the conditions in which their stability would not be sufficient. TO similar energies must be required to break apart the inter layer carbon-carbon bonds, as would be required for the recombination and desorption of hydrogen from pure graphene . . . In doing so, Muniz reasons that the hydrogenation of graphene is a reversible process, and that ina temperature range from 600 Kto 1073 K the hydrogen atoms on the hydrogenated graphene can diffuse and recombine to form and release hydrogen molecules . . . From this, Muniz indicates that a ‘similar response is expected’ for the interlayer-bonded carbon-carbon bonds between different graphene layers.” (Remarks at 8). While the Examiner does agree that hydrogenation and de-hydrogenation occurs, again, one of ordinary skill in the art who wishes to desorb absorbed hydrogen after the hydrogenation process would want to know an operable process/temperature to remove it, which Muniz teaches. 
Applicants also note that Muniz refers to Elias (Remarks at 9). However, Elias was withdrawn for reciting that only bonding occurs between layers via van der Waal bonds, but Muniz is explicitly drawn to covalent bonding.
With respect to the traversal that Muniz is drawn to a computation methodology and that as such “provides no teachings of a quantatively documented demonstration of any kind of a detailed process that will indeed result in the fabrication in the laboratory of these materials” (Remarks at 9), again Muniz is not cited merely for the interlayer C-C formation but for the annealing step which in this case is to reversible release hydrogen from the hydrogenation utilized. In event of arguendo, it is also noted that simulation chemistry can provide a logical underpinning with a rationale to practice it in the real world. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 16 under 35 U.S.C. 102(a)(1) as being anticipated by Muniz from the Previous Action is hereby incorporated by reference in its entirety.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-7, 13-16 and 18 under 35 U.S.C. 103 over Dimitrakopoulos in view of Muniz from the Previous Action is hereby incorporated by reference in its entirety.

The rejection of claim 18 under 35 U.S.C. 103 over Muniz from the Previous Action is hereby incorporated by reference in its entirety.

The rejection of claims 1, 3, 6, 7, 16 and 18 under 35 U.S.C. 103 over Machado in view of Muniz from the Previous Action is hereby incorporated by reference in its entirety.

The rejection of claims 1, 3, 6, 7, 16 and 18 under 35 U.S.C. 103 over Denis in view of Muniz from the Previous Action is hereby incorporated by reference in its entirety.

The rejection of claims 9-13 & 19-21 under 35 U.S.C. 103 over Diamitrakopoulos and Muniz in further view of Jones from the Previous Action is hereby incorporated by reference in its entirety.

The rejection of claims 19 and 21 under 35 U.S.C. 103 over Muniz (referred to as Jones improperly) in further view of Jones from the Previous Action is hereby incorporated by reference in its entirety.

The rejection of claims 9-13 & 19-21 under 35 U.S.C. 103 over Machado and Muniz in further view of Jones from the Previous Action is hereby incorporated by reference in its entirety.


Conclusion
Claims 1, 3-7, 9-16 and 18-21 are finally rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP

Art Unit 1736



/RICHARD M RUMP/              Primary Examiner, Art Unit 1796